DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-11, 13-16 are pending in the application.

Response to Arguments
(Explanation of level, class, and score made by applicant).  Applicant’s explanation of “level”, “class”, and “score”, as well as the inclusion of the ADAS figure is appreciated. This explanation, as well as the edits to the specification for consistent terminology, have solved most of the points of confusion:  
“Applicant respectfully submits that such descriptions show the higher the class of the autonomous driving function, the lower the level, and the higher the level of the autonomous driving function, the higher the score.”  This would mean [class] ¬ ~ [level] and [level] ~ [score].  This would be consistent with the explanation “Applicant respectfully submits that the term, "class," refers to a degree of evolution of the autonomous driving function, and the term, "level," refers to a degree to which the user should pay attention. That is, the higher the class, the higher the degree of evolution. The higher the level, the more attention the user has to pay attention to while driving.”
Several inconsistencies in terminology still remain, which are provided below in the Specification section.
(Claim Rejection of claim 13 Under 35 U.S.C. § 112).  Applicant’s rewriting of claim 13 has removed the points of complaint. The rejection of claim 13 under §112 has been removed.
(Claim Rejection Under 35 U.S.C. § 103 concerning Claim 1). Applicant states that the elements of claim 1 as amended are not found in the combination of Boulton, as modified by Adenwala and by 
The second element is summing the scores together, and the third element is controlling the display to show a danger zone based on the summed score. 
Applicant’s arguments, see pp. 11-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 and 9 under §103 have been fully considered and are persuasive with regards to the use of Boulton.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0035279 (Tang).

Specification
The disclosure is objected to because of the following informalities: 
The sentence at the bottom of page 14 extending to the top of page 15 uses nomenclature which is inconsistent with that used in the rest of the specification. “Specifically, when the neighboring vehicle to the vehicle 1 is provided with a connected system and the neighboring vehicle is able to travel to the destination and park the vehicle 1 after arriving at the destination without the driver's intervention, the controller 300 classifies the autonomous driving of the neighboring vehicle as class 1 and gives a score to class 1.” This would correspond to Class 5 in ADAS (completely automated) and level 1
Page 15 [lines 17-18] “In this case, the case where the autonomous driving class is 5 levels, is omitted since the surrounding vehicles are fully autonomous driving as described above.”  This is confusing since it reads as if each driving class in ADAS is subdivided into 5 levels. It is suggested that the sentence be replaced by:  “In this case, the case where the autonomous driving class is class 5, is omitted since the surrounding vehicles are fully autonomous driving vehicles as described above.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The §112 rejection of claim 13 has been withdrawn. 

Claim Objections
The amendments to the pending claims have removed the objections to the claims except for the following:
Claim 8 now refers to “the safe zone”, which is lacking antecedent basis unless this refers to “a safety zone” mentioned in Claim 5.  For purposes of examination it is assumed that the two zones are the same. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0035279 Al (Tang et al., hence Tang), in light of 2019/0079659 Al (Adenwala et al., hence Adenwala.)
a vehicle comprising; a display, a communication device configured to request a neighboring vehicle for first data related to an existence of autonomous driving of the neighboring vehicle [and] to receive the first data from the neighboring vehicle while the vehicle is driving; (Fig.1 [10-1]-[10-2](vehicle), Fig. 15 (display), also [0092], Fig. 2 [27](communication unit) V2V communication receiving information of second vehicle(Fig. 1, [0028]). V2V communications indicates a certain level of capability of the other vehicle. )
a sensor device configured to sense second data regarding a state of a user of the vehicle and to detect third data regarding at least one of a relative velocity, a relative distance, and an expected driving path of the neighboring vehicle; (second data: (Fig. 2 [26](sensor unit). Driver monitor to monitor inattentive driving is mentioned in the first entry of Fig. 8, which shows key factors.)  Third data is listed under "Non-human factor" for "neighboring vehicle" in Figure 4, along with the list of sensors from which the data is obtained. Vehicle following capabilities (mentioned in [0021]) requires measuring a relative distance and usually a relative velocity as well.)
and a controller configured to obtain a first score for the first data, a second score for the second data, and a third score for the third data, respectively, sum the obtained first, second, and third scores, and control the display to display a danger zone based on the summed score. ("The warning level to be notified to the warning unit 29 is divided into, for example, three stages. If the number k of key factors that greatly exceed the threshold value is equal to or more than zero and less than a first threshold value n, the warning level is set to a low level. If the number k of key factors that greatly exceeds the threshold value is equal to or more than the first threshold value n and less than a second threshold value m which is larger than the first threshold value, the warning level is set to a middle level. If the number k of key factors that greatly exceed the threshold value is equal to or more than the second threshold value m, the warning level is set to a high level."[0078])
Tang does not specifically mention requesting specifics about a plurality of advanced driver assistance systems (ADAS) of the neighboring vehicle.  However, Adenwala teaches request[ing] a neighboring vehicle for first data related to an existence of autonomous driving of the neighboring vehicle and a plurality of advanced driver assistance systems (ADAS) of the neighboring vehicle and to receive the first data from the neighboring vehicle while the vehicle is driving; (Any one of the participating CA/AD vehicles in Figure 1. Can receive CASN profile after having been vetted, see Col. 2, lines 19-30. See Fig. 3 showing CA/AD configuration, which includes advanced driving assist systems included.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the present claimed invention to have implemented the CA/AD vehicle social network, taught by Adenwala in the vehicular V2V network of Tang. The motivation would have been to add further capabilities to the V2V network, including better risk management.
As for claim 3, Tang, as modified by Adenwala, also teaches wherein the controller is further configured to give a warning to the user based on the second data. (Tang: Inattentiveness of the driver is measured (Fig. 8) and is considered a key factor (Fig. 8) from which a warning level is measured [0078]).
As for claim 5, Tang, as modified by Adenwala, also teaches wherein the controller is further configured to compare the summed score with a preset value, and to determine a surrounding zone of the vehicle as one of a safety zone, a warning zone, or the danger zone based on a comparison between the summed score and the preset value. (Tang: Result of judging the surrounding area shown in Figs. 15 and 16. Key factors being summed and compared with a preset value (in this case an interval between n and m), [0078]. Levels set to low level of danger/medium level of danger/high level of danger, [0078]).
As for claim 6, Tang, as modified by Adenwala, also teaches comprising at least one of a steering device or an acceleration/deceleration device, wherein the controller is configured to control at least one of the steering device or the acceleration/deceleration device such that the vehicle escapes from the danger zone based on a determination result whether the vehicle is in at least one of the safety zone, the warning zone, or the danger zone and based on the state of the user. (Tang: Fig. 8 shows recommended drive modes based on the level of warning, one which is driving at automatic speed (i.e., acceleration/deceleration device).  Also [0021]: "The recommended drive mode can include at least one of a limited traveling speed, on/off of lights, on/off of wipers, on/off of defrosters, an audio volume, activation of various sensors, use of automatic drive (speed control, steering control, front vehicle following, automatic braking, and the like), and change of a traveling route.”  Also "The control unit can control to notify and execute a recommended drive mode on the basis of the information to prevent an accident received from the reception unit." [0018].  Under a broadest reasonable interpretation this means the vehicle "escapes" from the danger zone.)
As for claim 7, Tang, as modified by Adenwala, also teaches comprising: a warning device configured to warn the user of the vehicle, wherein the controller is configured to control the warning device to give a warning based on the summed score. (Tang: "[0092]  The warning unit 29 issues a warning to attract attention of the driver by changing a period, a volume, a GUI display method, and the like according to the three-stage warning level (low level, middle level, or high level) notified from the data analyzing unit 23.")
As for claim 8, Tang, as modified by Adenwala, also teaches wherein the controller is configured to control the display to display a guidance for the user to drive the vehicle to the safe zone based on the summed score. (Tang: Change of a traveling route is mentioned in "recommended drive mote" [0021], which would show up on the display shown in Figs. 15-20 as soon as the mode is accepted (Fig. 14, S26 "Present Execution of Recommended Drive Mode to Driver"))
As for claim 9, Tang teaches a control method of a vehicle, comprising: (Figs. 1, 14)
requesting a neighboring vehicle for first data related to an existence of autonomous driving of the neighboring vehicle, [and] receiving the first data from the neighboring vehicle; (Fig. 2 [27](communication unit) V2V communication receiving information of second vehicle (Fig. 1, [0028]). V2V communications indicates a certain level of capability of the other vehicle. )
detecting second data related to a state of a user of the vehicle and detecting third data about at least one of a relative velocity, a relative distance, and an expected driving path of the neighboring vehicle; (second data: (Fig. 2 [26](sensor unit). Driver monitor to monitor inattentive driving is mentioned in the first entry of Fig. 8, which shows key factors.)  Third data is listed under "Non-human factor" for "neighboring vehicle" in Figure 4, along with the list of sensors from which the data is obtained. Vehicle following capabilities (mentioned in [0021]) requires measuring a relative distance and usually a relative velocity as well.)
obtaining a first score for the first data, a second score for the second data, and a third score for the third data, respectively, summing the obtained first, second, and third scores, and controlling a display to display a danger zone based on the summed score. (The data are related to key factors, which are then compared against one or more thresholds. "The warning level to be notified to the warning unit 29 is divided into, for example, three stages. If the number k of key factors that greatly exceed the threshold value is equal to or more than zero and less than a first threshold value n, the warning level is set to a low level. If the number k of key factors that greatly exceeds the threshold value is equal to or more than the first threshold value n and less than a second threshold value m which is larger than the first threshold value, the warning level is set to a middle level. If the number k of key factors that greatly exceed the threshold value is equal to or more than the second threshold value m, the warning level is set to a high level."[0078])
Tang does not specifically mention requesting specifics about a plurality of advanced driver assistance systems (ADAS) of the neighboring vehicle.  However, Adenwala teaches request[ing] a neighboring vehicle for first data related to an existence of autonomous driving of the neighboring vehicle and a plurality of advanced driver assistance systems (ADAS) of the neighboring vehicle and to receive the first data from the neighboring vehicle while the vehicle is driving; (Any one of the participating CA/AD vehicles in Figure 1. Can receive CASN profile after having been vetted, see Col. 2, lines 19-30. See Fig. 3 showing CA/AD configuration, which includes advanced driving assist systems included.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the present claimed invention to have implemented the CA/AD vehicle social network, taught by Adenwala in the vehicular V2V network of Tang. The motivation would have been to add further capabilities to the V2V network, including better risk management.
As for claim 11, Tang, as modified by Adenwala, also teaches comprising warning the user based on the second data. (Tang: Inattentiveness of the driver is measured (Fig. 8) and is considered a key factor (Fig. 8) from which a warning level is measured [0078]) 
As for claim 13, Tang, as modified by Adenwala, also teaches comparing the summed score with a preset value, and determining a surrounding zone of the vehicle as a safety zone, a warning zone, or a the danger zone based on a comparison between the summed score and the preset value. (Tang: Result of judging the surrounding area shown in Figs. 15 and 16. Key factors being summed and compared with a preset value [0078]. Levels set to low level of danger/medium level of danger/high level of danger, [0078]).
As for claim 14, Tang, as modified by Adenwala, also teaches comprising controlling the vehicle to escape from the danger zone based on a determination result from the determining whether the vehicle is in the safety zone, the warning zone, or the danger zone and based on the state of the user. (Tang: Fig. 8 shows recommended drive modes, one which is driving at automatic speed (i.e., acceleration/deceleration device) [0021] "The recommended drive mode can include at least one of a limited traveling speed, on/off of lights, on/off of wipers, on/off of defrosters, an audio volume, activation of various sensors, use of automatic drive (speed control, steering control, front vehicle following, automatic braking, and the like), and change of a traveling route .Also "The control unit can control to notify and execute a recommended drive mode on the basis of the information to prevent an accident received from the reception unit." [0018]. Under a broadest reasonable interpretation this means the vehicle "escapes" from the danger zone.) 
As for claim 15, Tang, as modified by Adenwala, also teaches comprising: warning the user of the vehicle based on the risk; and warning the user of the danger zone based on the summed score. (Tang: "[0092]  The warning unit 29 issues a warning to attract attention of the driver by changing a period, a volume, a GUI display method, and the like according to the three-stage warning level (low level, middle level, or high level) notified from the data analyzing unit 23."  Also see Figs. 15-16.)
As for claim 16, Tang, as modified by Adenwala, also teaches further comprising displaying a guidance for the user of the vehicle to drive the vehicle to the safety zone based on the summed score. (Change of a traveling route (to avoid dangerous areas) is mentioned in "recommended drive mode" [0021], which would show up on the display shown in Figs. 15-20 as soon as the mode is accepted (Fig. 14, S26 "Present Execution of Recommended Drive Mode to Driver")). 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, as modified by Adenwala as applied to claims 1 and 9 above, and further in light of the “Collision Avoidance System” page in Wikipedia (https://web.archive.org/web/20181009041016/https://en.wikipedia.org/wiki/Collision_avoidance_system), as support document.
As for claim 2, Tang, as modified by Adenwala, also teaches wherein the plurality of advanced driver assistance systems (ADAS) include the first data includes information on whether the neighboring vehicle has at least one of a highway driving assistance function, a lane keeping assistance function, a smart cruise function, or an automatic emergency braking function. (Adenwala: as an example mentions ABS in the CA/AD Configuration in Fig. 3 [325]. This regularly includes an automatic emergency braking function, as is shown in (Collision Avoidance System)).
As for claim 10, Tang, as modified by Adenwala, also teaches wherein the plurality of advanced driver assistance systems (ADAS) comprise at least one of a highway driving assistance function, a lane keeping assistance function, a smart cruise function, or an automatic emergency braking function. (Adenwala: as an example mentions a Collision Avoidance System in the CA/AD Configuration in Fig. 3 [325]. This regularly includes an automatic emergency braking function, as is shown in (Collision Avoidance System)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661